Title: To Thomas Jefferson from Thomas Haddaway, 29 January 1787
From: Haddaway, Thomas
To: Jefferson, Thomas


Le Havre, 29 Jan. 1787. With “these few illiterate Lines” he is compelled by necessity to ask TJ’s assistance in getting to America. Was mate on the brig Sally, Shuball Coffin, master, from Nantucket. Is willing to work his passage across, but has been told “to procure an order from you.” Is a native of Boston. Assures TJ that he will “ever while Life Be ready and Willing to Compensate … for your Goodness.” He has little cash, and “Lodgings are High and Diet likewise.” Wishes reply to be directed to Captain James Martin, care of Ruellan.
